Filed pursuant to Rule 424(b)(3) File No. 333-153862 April 21, Grant Park Fund March 2009 Update Supplement dated April 21, 2009 to Prospectus dated March 25, 2009 March 2009 March ROR YTD ROR Total NAV NAV/Unit Class A Units -3.26% -4.91% $84.4 M $1,493.07 Class B Units -3.33% -5.12% $775.3M $1,288.98 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Grant Park Fund Announcements Registration of new investment classes Grant Park Fund is pleased to announce that new investment classes have been registered under the Securities Act of 1933, as amended, pursuant to an effective registration statement on Form S-1 (File No. 333-153862). The newly registered classes offer two distinct alternatives to investing in managed futures. · Legacy Classes: Created for investors who invest in Grant Park through advisory accounts. The Legacy classes maintain the same long-term trend-following strategies pursued throughout Grant Park’s successful 20- year track record. · Global Alternative Markets (GAM) Classes: Created for investors who seek additional exposure to diversified trend-following strategies, including an emphasis on trading advisors who concentrate on shorter time horizons in their trading strategies. GAM has classes for investment via traditional investment accounts or advisory accounts. A copy of the current prospectus relating to the new Legacy and GAM classes may be obtained at www.grantparkfunds.com or from your financial advisor. New website Grant Park Fund recently launched its new website, www.grantparkfunds.com. On the new website, you will find information relating to each of our investment classes, easier access to the daily NAV, and downloadable forms. Sector Commentary Global equity indices rallied against short positions, posting setbacks for the portfolio.Improved investor confidence resulted in price increases in nearly all North American, European, and Asian equity indices.The unveiling of the U.S. Treasury’s initiative to buy toxic assets from ailing institutions was a major driver in boosting investor sentiment. Prices in the grains and softs markets moved upwards against Grant Park’s short positions, resulting in losses.Soybean prices moved higher as tensions between the Argentine government and local soybean farmers fostered supply concerns.In the softs markets, speculators drove prices upwards against positions on beliefs that increased U.S. government activity in the Treasury markets would put pressure on the U.S. dollar. Sharp price movements in the currency markets hindered performance throughout March.A strong uptrend in the euro moved against our short positions early in the month as a result of a weakening dollar.As Grant Park’s euro positions reversed to long near month-end, the euro underwent a sharp decline, resulting in losses. An improved outlook on the global economy drove base metals prices upwards against short positions.Speculators bid up industrial metals on beliefs that a more stable global marketplace would result in increased industrial production.Short positions in copper, aluminum, and lead had the biggest impact on performance. 555 W. Jackson Blvd. § Suite 600 § Chicago, IL 60661 Toll Free: 866-242-4055 § Phone: 312-756-4450 § Fax: 312-756-4452 www.grantparkfunds.com Our positions in the energy markets posted mixed results, but still finished slightly lower last month.A steady rally in crude oil was supported by supply decreases in the sector and moved against Grant Park’s short positions.Losses in the energy markets were partially offset by short positions in natural gas.An announced surplus of natural gas spurred speculative selling, moving the price of natural gas 11% lower for March. Grant Park registered solid gains in the fixed income markets.Long eurodollar and euribor positions accounted for the bulk of gains.Decreased lending in the financial sector put pressure on short-term yields, which supported prices in the short-term debt markets.Our positions in the longer-term markets also added to profits.Long UK gilt and German Bund positions made gains as European governments bid up the fixed income markets with quantitative easing initiatives. Additional Information Online Investor Statements Investors may access their statements online once they have set up their accounts for this purpose. To register for online access, please go to the Customer Services section at www.grantparkfunds.com and complete the simple process. You may also elect to stop receiving paper statements by completing and signing the Request for Paper Statement Elimination form and returning it to our office at the fax number listed below. If you have any questions or need assistance, please contact our Client Service Operations team at 800-217-7955 or via email at funds@dearborncapital.com. Sincerely, David Kavanagh President Enclosures Daily fund performance is available on our website at www.grantparkfunds.com along with weekly commentary. Weekly performance information is also available on our performance hotline at (312)788-2272 or (866) 516-1574 (toll free) PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION. OFFERING BY PROSPECTUS ONLY. 555 W. Jackson Blvd. § Suite 600 § Chicago, IL 60661 Toll Free: 866-242-4055 § Phone: 312-756-4450 § Fax: 312-756-4452 www.grantparkfunds.com GRANT PARK FUTURES FUND, LIMITED PARTNERSHIP ACCOUNT STATEMENT (PREPARED FROM BOOKS WITHOUT AUDIT) FOR THE MONTH ENDED MARCH 31, 2009 Statement of Income Month (A Units) In US $ Year to Date (A Units) In US $ Month (B Units) In US $ Year to Date (B Units) In US $ Month Total In US $ Year to Date Total In US $ Trading Income (Loss): Realized Trading Income (Loss) (2,294,769 ) (2,595,539 ) (20,839,395 ) (22,770,252 ) (23,134,164 ) (25,365,791 ) Change in Unrealized Income (Loss) (236,531 ) (306,514 ) (2,147,999 ) (2,781,658 ) (2,384,530 ) (3,088,172 ) Brokerage Commissions (19,688 ) (48,875 ) (178,790 ) (378,896 ) (198,478 ) (427,771 ) Exchange, Clearing Fees and NFA charges (30,016 ) (84,953 ) (272,587 ) (647,115 ) (302,603 ) (732,068 ) Other Trading Costs (54,728 ) (189,149 ) (497,000 ) (1,406,459 ) (551,728 ) (1,595,608 ) Change in Accrued Commissions (3,502 ) (12,723 ) (31,797 ) (96,140 ) (35,299 ) (108,863 ) Net Trading Income (Loss) (2,639,234 ) (3,237,753 ) (23,967,568 ) (28,080,520 ) (26,606,802 ) (31,318,273 ) Other Income: Interest, U.S. Obligations 45,386 156,153 412,159 1,157,811 457,545 1,313,964 Interest, Other 45,895 172,969 416,781 1,270,197 462,676 1,443,166 US Govt Sec Gain/Loss (5,828 ) (28,400 ) (52,927 ) (204,508 ) (58,755 ) (232,908 ) Total Income (Loss) (2,553,781 ) (2,937,031 ) (23,191,555 ) (25,857,020 ) (25,745,336 ) (28,794,051 ) Expenses: Incentive Fees to Trading Managers (123,913 ) 68,993 (1,125,290 ) 75,534 (1,249,203 ) 144,527 Administrative Fees 17,989 55,950 163,363 421,436 181,352 477,386 O&O Expenses 14,391 44,760 392,070 1,011,444 406,461 1,056,204 Brokerage Expenses 435,333 1,353,978 4,247,428 10,957,320 4,682,761 12,311,298 Illinois Replacement Tax Total Expenses 343,800 1,523,681 3,677,571 12,465,734 4,021,371 13,989,415 Net Income (Loss) (2,897,581 ) (4,460,712 ) (26,869,126 ) (38,322,754 ) (29,766,707 ) (42,783,466 ) Statement of Changes in Net Asset Value Beginning Balance 88,830,965 89,119,649 655,940,430 554,475,560 744,771,395 643,595,209 Additions 2,601,110 150,756,660 269,842,607 150,756,660 272,443,717 Net Income (Loss) (2,897,581 ) (4,460,711 ) (26,869,126 ) (38,322,754 ) (29,766,707 ) (42,783,465 ) Redemptions (1,529,634 ) (2,856,298 ) (4,504,738 ) (10,672,187 ) (6,034,372 ) (13,528,485 ) Balance at MARCH 31, 2009 84,403,750 84,403,750 775,323,226 775,323,226 859,726,976 859,726,976 Total Units Held at End of The Period 56,530.33718 601,500.06967 Net Asset Value Per Unit 1,493.070 1,288.983 Rate of Return -3.26 % -4.91 % -3.33 % -5.12 % To the best of my knowledge and belief the information Contained herein is accurate and complete. DAVID KAVANAGH, PRESIDENT FOR DEARBORN CAPITAL MANAGEMENT, LLC GENERAL PARTNER OF GRANT PARK FUTURES FUND LIMITED PARTNERSHIP
